DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 have been presented for examination based on the application filed on 5/9/2019.
Specification is objected to certain informalities.
Claims 1-4 are rejected under 35 U.S.C. 101.
Claim 3 & 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over IEEE NPL by Zhinan Xu et al (“Relaying for IEEE 802.11p at Road Intersection Using a Vehicular Non-Stationary Channel Model”, 2014), in view of US PGPUB No. 20130107733 by Yin; Xuefeng.
Claims 2-4 are not rejected with prior art due to various issues disclosed under 35 USC 112 section 1 & 2.
This action is made Non-Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application on 05/09/2019 giving it priority date of 11/11/2016.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The attempt to incorporate subject matter into this application by reference to Non-Patent Literature as disclosed in specification Pg.9 Lines 8-13, is ineffective because the specification does not express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" (e.g., "incorporate by reference"). See 37CFR1.57. Further it is not clear if this is essential subject matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1
Step 1: the claim 1 is drawn to a method claim, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 1 recites following (highlighted) limitations that recite an abstract idea (Mathematical concept): 
    PNG
    media_image1.png
    223
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    367
    668
    media_image3.png
    Greyscale

The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. A mathematical relationship may be expressed in words or using mathematical symbols.
Under its broadest reasonable interpretation, these covers a mathematical calculations. In this case claim 1 discloses gathering predetermined data upto generation of summed matrix from the path propagation matrix without any use of computer. This are considered purely mathematical steps possibly done with paper and pencil (no computer claimed so far). Further the claim uses a programmable circuit (20) generically to perform additional steps. 
Specifically, to explain why the steps are mathematical steps, the claim starts with using the predetermined propagation path data to ascertain other variables like damping factor and Doppler frequency. The next step performs lookup for each time segment based on other variables a computation (Kronecker product) to generate weighted path matrix (mathematical computation based on lookup). Further the 
Step 2A, Prong 2: The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, at a high-level of generality (i.e. programmable circuit (20) performing generic functions of receiving/storing the transfer matrix (Y) and affecting the Y with base matrix (U)) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites: 

    PNG
    media_image1.png
    223
    644
    media_image1.png
    Greyscale

…


    PNG
    media_image4.png
    54
    668
    media_image4.png
    Greyscale

…


This step amounts to extra-solution activity of gathering data as predetermined data for use in the claimed process.  Specifically gathering the path data, (relative) position data, variables (surmised or obtained from path data) and discrete input signal (x) (representing actual transmitted signal). Further any steps that gather predetermined data and generally use the gathered data are considered as extra solution activity. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an emulating a radio channel between a movable transmitter and a movable receiver, which are respectively connected to at least one antenna amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to model a cumulative signal, it however does not lead to improving the performance of emulating a radio channel between a movable transmitter and a movable receiver based on the algorithm or the any aspect of mobile transmitter/receiver themselves.  For at least the reason above claim 1 is patent ineligible.
Claims 2 generally recite extra solution activity (using lookup table/data gathering) and generally further add to the algorithm defining further mathematical operations (implementation of the rule, taking Kronecker product and updating the path matrix). This type of limitation at best merely confines the use of the abstract idea to a particular technological environment (improving the determination of path matrix, which remains the abstract idea) and thus fails to add an inventive concept to the claims (improving the emulating a radio channel between a movable transmitter and a movable receiver based on the algorithm or the any aspect of mobile transmitter/receiver themselves). MPEP 2106.05(g) & (h).
Claims 3-4 recite limitation which also in effect lead to updated computation of path matrix, which remains a mathematical concept and an abstract idea. The claims does not disclose any limitation that integrates the abstract idea into a practical application or discloses any additional elements.
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 & 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 3 & 4 claims “that in the determination of the path matrix (.psi..sub.p) for the individual propagation paths (P.sub.0, P.sub.1, . . . , P.sub.P-1) a phase correction is undertaken corresponding to the respective initial phase shift (.phi..sub.p,S), in particular by weighting or multiplication with e.sup.j .phi.p,S”. The specification ¶ [0110]-[0012] (Pg. 16 as filed) generally shows path matrix (.psi..sub.p), however does not show any association of phase shift (.phi..sub.p,S) with path matrix (.psi..sub.p) or propagation paths. The specification is lacking in any disclosure how phase shift affects propagation path of the end result (the discrete signal y as in claim 1). 
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation highlighted phrases.  There is insufficient antecedent basis for these highlighted phrases in the claim.

    PNG
    media_image5.png
    467
    655
    media_image5.png
    Greyscale

Claim 1 is additionally rejected for being indefinite to following reasons.
Claim 1 limitation states “…wherein for a number of consecutive time segments - respectively the relative position and relative movement upon which the emulation is based, and where appropriate relative orientation and relative rotation, of the two antennas to one another is predetermined, …”. (1) It unclear how the emulation is based on relative position and relative movement as no metes and bounds are specified to either the variables or how they are used to construct/base the emulation. (2) It is unclear how the appropriateness is ascertained to include the relative orientation and relative rotation ---- therefore again the relative definition of emulation, as to what it includes, lacks proper metes and bounds. In another words, it is unclear, when would it be not appropriate to include the relative orientation and relative rotation of the two antennas. Secondly, how is the emulation based on relative orientation and relative rotation conditionally?
Claim 1 limitation states “…wherein the temporal change of the relative position and relative movement is predetermined in advance and in particular follows physical laws…”. It is unclear what limitation is included in the stated limitation. Is there any computation involved? Does “predetermined” means it is provided as input? Is there a certain formula involved and which physical law are included here that are pertinent to determination of emulation of a radio channel? The generality of inclusion of these variables makes the bounds of the claim unclear.
 Claim 1 limitation states “…- wherein on the basis of the relative position and relative movement and where appropriate relative orientation and relative rotation and on the basis of the predetermined environment a number of propagation paths (Po, P1, ..., Pp.1) running between the antennas is determined, wherein for each of the propagation paths (Po, P1, ..., Pp.1) a damping factor (rp), a delay (0p) and a Doppler frequency (vp) are separately ascertained…”. (1) It unclear if the intent is to state that environment a number of propagation paths (Po, P1, ..., Pp.1) running between the antennas is based on relative position, relative movement, relative orientation, relative rotation and predetermined environment --- or some of them are not used when appropriate (relative term)? If propagation path is understood as a mathematical function of the relative position, relative movement, relative orientation, relative rotation, its unclear how the environment is factored into computation of propagation path. (2)The claims ascertains damping factor (rp), a delay (0p) and a Doppler frequency (vp) separately, but it is unclear, separately from what? Propagation path? It is a provided apriori to the claim or it is based on propagation path, but computed later after propagation path is computed based on  relative position, relative movement, relative orientation, relative rotation and predetermined environment?
Claim 1 limitation states “…- for each propagation path (Po, P1, ..., Pp.1) by means of separate table lookup for the delay and the Doppler frequency in each case one coefficient vector (y'p, E'p) is produced and with these coefficient vectors by forming the Kronecker product a path matrix (W,) is produced,…”. (1) It is unclear how and what is looked up in the lookup table. Further the variables y'p, E'p are not defined in the claim. Further its unclear how delay and the Doppler frequency  a value pair of coefficient vector is looked up in the lookup table? (2) Further its unclear Kronecker product of what is taken? Is it y'p ( Kronecker product ) E'p? or something else? (3) again its unclear what is meant by a path matix is “produced”?.
Claim 1 limitations states “…and the path matrices (W,) thus produced of the individual propagation paths (Po, P1, ..., Pp.1) are weighted with the respective damping (rp) of the propagation path (Po, P1, ..., Pp.1) and are summed,…”. It is unclear what is summed? If they are summed (not sure how a matrix itself is summed?) wouldn’t it yield one number and not a summed matrix?
Claim 1 limitation states “….- starting from the summed matrix (W) thus produced by means of a linear transformation a transfer matrix (Y) is determined,…”. Its unclear if transfer matrix(Y) is “produced” using “linear transformation” of the summed matrix? especially in view of above rejection?
Claim 1 limitation states “…wherein the transformation reduces that, in particular exclusively that, dimension of the transfer matrix (Y) with respect to the summed matrix (W), which is equal to the coefficient vector (E'p) of the delay, and - the transfer matrix (Y) is transferred to the programmable circuit (20)…”.  (1) It is unclear what “that” is reduced? (2) If the dimension of the transfer matrix is reduced, it is unclear how it is reduced and how/what is equal to the coefficient vector (E'p). (3) Also the coefficient vector (E'p) lacks antecedent basis – as it defined as coefficient vector (y'p, E'p) previously.
Claim 1 limitation states “…wherein in the programmable circuit (20) a number of discrete base functions, characterising the time variance of the transfer functions and/or the impulse response, is predetermined as base matrix (U),…”. Its unclear if the base functions are same as base matrix?
Claim 1 limitation states “…- wherein the signal generated by the transmitter is sampled at an input and digitalised and in such a manner a discrete input signal (x) is generated,…”. The claim is unclear as the manner which the discrete input signal is generated is not defined. The “such a manner” therefore remains a relative undefined term, requiring digitization to happen in a particular manner, but not defining what manner it should be; thereby lacking proper metes and bounds.
Claim 1 limitation states “….- wherein the discrete input signal (x) is folded with a time-variable impulse response (h) from a digital circuit and in such a manner a discrete output signal (y) is generated,…”. Its unclear what “folded” means. Is it a specific mathematical operation? Again as indicated before the manner is not defined.
Claim 1 limitation states “…and - that in particular starting from the discrete output signal (y) a time-and- value-continuous output signal is generated
Claims 2-4 are also replete with such lack of antecedant basis, missing punctuations, making the claims indefinite in process. Applicant is requested to redraft the claim to US English standards to make them comprehensible/definite.
Claim 2 for example is lacking antecedent basis for bolded limitation in “…by means of table lookup in a further lookup table, or by means of determination on the basis of the following rule,.gamma.''.sub.p=U.sup.Hdiag(m)U.gamma.'.sub.p …the Kronecker product of the delay vector (.epsilon.'.sub.p) and of the Doppler vector is formed and weighted with the constant term of the damping and, the Kronecker product of the delay vector (.epsilon.'.sub.p) and of the further Doppler vector is formed and weighted with the time-dependent term of the damping…”.
Claim 2 limitation states “…wherein for each time segment and for each propagation path (P.sub.0, P.sub.1, . . . , P.sub.P-1) by means of separate table lookup of the delay a delay vector (.epsilon.'.sub.p) is produced and by means of separate table lookup of the Doppler frequency a Doppler vector (.gamma.'.sub.p) is produced…”. There is no indication what these variables are  what table is used to produce these and how they further add to the overall emulation. It seems like claim is creating variables (.gamma.”.sub.p) with no application to the current claim.
While in claim 1it is unclear what is used to generate the kronecker product specifically, even if assumed that (.epsilon.'.sub.p) and (.gamma.'.sub.p)
Claim 3 & 4 both lack antecedent basis for terms “e.sup.j .phi.p,S”. Specification [0111]-[0112] also lack disclosure that these terms represent.
As per claim 3 & 4 it is unclear how the computing phase shift adds to the computation of path matrix (.psi..sub.p). See specification [0110]-[0112].
----- This page is left blank after this line -----


 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over IEEE NPL by Zhinan Xu et al (“Relaying for IEEE 802.11p at Road Intersection Using a Vehicular Non-Stationary Channel Model”, 2014), in view of US PGPUB No. 20130107733 by Yin; Xuefeng.
Regarding Claim 1
Xu teaches a method for emulating a radio channel between a movable transmitter and a movable receiver (Xu: Fig.2 & Fig.4 showing the moving transmitter and receiver, as in Section II C) , which are respectively connected to at least one antenna (Xu: Pg.3 Col.1 “…which takes into account the effects of path
loss, antenna radiation patterns…” & Section II C) , in a predeterminable environment influencing the radio channel (Xu: Section III A  teaching urban crossing environment) , wherein for a number of consecutive time segments respectively the relative position and relative movement upon which the emulation is based (Xu: Section II C Relaying Techniques "... In the relaying context, Tx and Rx are referred to as source and destination, respectively. We consider a system with a moving source, a static relay and a moving destination.
The relay is static at the intersection in which the exchange of information can be safety critical. The moving sourceand destination travel at velocities vs and vd, respectively. In this paper, we consider a time division duplex (TDD) relaying strategy, where the data transmission consists of two phases with equal time duration...." ), and where appropriate relative orientation and relative rotation, of the two antennas to one another is predetermined (Xu: Fig.2 shows orientation and rotation of antenna on transmitter TX and receiver RX) , wherein the temporal change of the relative position and relative movement is predetermined in advance and in particular follows physical laws (Xu: Section II C showing the physical law as velocities of the objects based on their movements) , wherein on the basis of the relative position and relative movement and where appropriate relative orientation and relative rotation and on the basis of the predetermined environment a number of propagation paths (P.sub.0, P.sub.1, . . . , P.sub.P-1) running between the antennas is determined (Xu: Section II A shows the general model, and Section II C shows the relaying techniques for paths considered at each time segment in phase 1 and phase 2) , wherein for each of the propagation paths (P.sub.0, P.sub.1, . . . , P.sub.P-1) a damping factor (.eta..sub.p) (Xu: Section III Column 1 Eqn.14 and related factors to various types of delay and damping due to static and mobile scatterers), a delay (.theta..sub.p) and a Doppler frequency (v.sub.p) are separately ascertained (Xu: Pg. 5 Col.2 "... This is because more multipath components are enabled near the intersection, which degrades the performance due to the increase of delay- and Doppler-spreads....") , characterised in that starting from the individual propagation paths (P.sub.0, P.sub.1, . . . , P.sub.P-1) for a number of consecutive time segments  (Xu: Section II A – where n is time index; ).
Xu does not explicitly teach  in each case for each propagation path (P.sub.0, P.sub.1, . . . , P.sub.P-1) by means of separate table lookup for the delay and the Doppler frequency in each case one coefficient vector (.gamma.'.sub.p, .epsilon.'.sub.p) is produced and with these coefficient vectors by forming the Kronecker product a path matrix (.psi..sub.p) is produced.
Yin teaches in each case for each propagation path (P.sub.0, P.sub.1, . . . , P.sub.P-1) by means of separate table lookup for the delay and the Doppler frequency in each case one coefficient vector (.gamma.'.sub.p, .epsilon.'.sub.p) is produced and with these coefficient vectors by forming the Kronecker product a path matrix (.psi..sub.p) is produced  (Yin: [0051]-[0053]) .

    PNG
    media_image6.png
    375
    899
    media_image6.png
    Greyscale

Xu teaches the path matrices (.psi..sub.p) thus produced of the individual propagation paths (P.sub.0, P.sub.1, . . . , P.sub.P-1) are weighted with the respective damping (.eta..sub.p) of the propagation path (P.sub.0, P.sub.1, . . . , P.sub.P-1)  and are summed(Xu : Section IIC Equation (12) and (13) showing weights to sum the two paths), starting from the summed matrix (.psi.) thus produced by means of a linear transformation a transfer matrix (Y) is determined, wherein the transformation reduces that, in particular exclusively that, dimension of the transfer matrix (Y) with respect to the summed matrix (.psi.), which is equal to the coefficient vector (.epsilon.'.sub.p) of the delay (Xu: Section IIC showing in equation (11) Y as yRD[n,k] where the h[n,k] computed in Section III equation (14) shows the incorporation of delays of the paths) , and the transfer matrix (Y) is transferred to the programmable circuit (20), wherein in the programmable circuit (20) a number of discrete base functions, characterising the time variance of the transfer functions and/or the impulse response, is predetermined as base matrix (U), wherein the time-variable impulse responses of the respective time segment are determined by multiplying the transfer matrix (Y) with the base matrix (U)  (Xu: Section IIC and III: showing the base matrix U as various terms of the h[n,k], Also see h[n,k] channel model as shown in Section II B. 

    PNG
    media_image7.png
    539
    906
    media_image7.png
    Greyscale
, wherein the signal generated by the transmitter is sampled at an input and digitalised and in such a manner a discrete input signal (x) is generated, wherein the discrete input signal (x) is folded with a time-variable impulse response (h) from a digital circuit and in such a matter a discrete output signal (y) is generated, and that in particular starting from the discrete output signal (y) a time-and-value-continuous output signal is generated (Xu: Section II A:

    PNG
    media_image8.png
    328
    478
    media_image8.png
    Greyscale
)  .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yin to Xu with the motivation to combine that Yin teaches deriving and using path parameters to compare paths and weigh them in same field of endeavor (channel modeling --- geometrical stochastic channel models (GSCM) Yin: [0074], [0050]-[0053]) as Xu (Xu: Introduction reference to geometrical stochastic channel models (GSCM) used in the paper) and therefore are also analogous art to the claims as hand1. 
Claims 2-4 are not rejected with prior art due to various issues disclosed under 35 USC 112 section 1 & 2.
Relevant Prior Art of Record 
IEEE NPL by Alexander Paier, “Overview of Vehicle-to-Vehicle Radio Channel Measurements for Collision Avoidance Applications”, shows state of the art of vehicle to vehicle communication.
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, December 10, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Specification [0046] showing the model being used to be geometrical stochastic channel models (GSCM)